Name: Commission Regulation (EEC) No 1310/77 of 17 June 1977 amending Regulation (EEC) No 801/77 on special conditions for the granting of private storage aid for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6 . 77 Official Journal of the European Communities No L 150/33 COMMISSION REGULATION (EEC) No 1310/77 of 17 June 1977 amending Regulation (EEC) No 801 /77 on special conditions for the granting of private storage aid for pigmeat HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 801 /77 is hereby replaced by the Annex to this Regulation . Article 2 Article 2 of Regulation (EEC) No 801 /77 is hereby amended to read as follows : Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ('), as amended by Regu ­ lation (EEC) No 367/76 (2), and in particular Articles 5 (4) and 7 (2) thereof, Whereas Commission Regulation (EEC) No 801 /77 of 20 April 1977 on special conditions for the granting of private storage aid for pigmeat (3 ), as amended by Regulation (EEC) No 1190/77 (4), provides that private storage aid may be granted for certain pigmeat products ; Whereas the conditions obtaining on the market at present, when there is a cyclical fall in prices, make it necessary to extend the granting of private storage aid to include certain other products in order to prevent prices falling further ; whereas Regulation (EEC) No 801 /77 should consequently be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, The minimum quantities per contract and per product shall be as follows : (a) 50 tonnes for carcases and half carcases ; (b) 20 tonnes for hams, shoulders, loins and bellies (streaky) ; (c) 20 tonnes for boned products ; (d) 10 tonnes for dried hams, whether or not smoked ; (e) 20 tonnes for cuts corresponding to "middles".' Article 3 This Regulation shall enter into force on 20 June 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1977. For the Commission Finn GUNDELACH Vice-President (') OJ No L 282, 1.11 . 1975, p . 1 . ( 2 ) OJ No L 45, 21 . 2 . 1976, p . 1 . (3 ) OJ No L 97, 21 . 4 . 1977, p . 23 . (4 ) OJ No L 138 , 4 . 6 . 1977, p . 24 . A N N E X (u .a Jt on ne ) C :C :T Pr od uc ts in re sp ec t of w hi ch aid is gr an te d A m ou nt of th e ai d fo r a sto ra ge pe rio d of A m o u n t he ad in g N o 4 m o n th s 5 m o n th s 6 m o n th s 7 m on th s Su pp le m en t pe r m on th D ed uc ti on pe r da y 1 2 3 4 5 6 7 8 c X 02 .0 1 A III a) 1 Ca rc as es or ha lf ca rc as es w ith ou t th e he ad ,c ha ps ,n ec k, fla re fat , ki dn ey s, fo re fe et , tai l, pr ec ru ra l fla nk an d sp in al co rd , fre sh or ch ill ed (') 20 0 22 0 24 0 26 0 20 0- 67 c x 02 .0 1 A III a) 2 U nb on ed ha m s w ith or w ith ou t rin d an d fa t, fr es h or ch ill ed 24 0 27 0 30 0 33 0 30 1- 0 c x 02 .0 1 A III a) 3 U nb on ed sh ou ld er s (fo re s) w ith or w ith ou t rin d an d fa t, fre sh or ch il le d 22 0 25 0 28 0 31 0 30 1 0 t' x 02 .0 1 A II I a| 4 U nb on ed lo in s, wi th a lay er of fa t no t ex ce ed in g th re e m ill im e ­ tre s, fr es h or ch ill ed 24 0 27 0 30 0 33 0 30 1 0 c x 02 .0 1 A III a) 4 U nb on ed lo in s, w ith a lay er of fat no t ex ce ed in g 16 m ill im et re s, bu t m or e th an th re e m ill im et re s, fr es h or ch ill ed 22 0 25 0 * 28 0 31 0 30 1 0 c x 02 .0 1 A III a) S Be lli es (st re ak y) w ith or w ith ou t rin d an d rib s, fre sh or ch ill ed 11 5 13 0 14 5 16 0 15 0- 5 c x 02 .0 1 A III a) 6 bb ) Bo ne d ha m s, sh ou ld er s an d lo in s, fre sh or ch ill ed (2) 23 0 26 0 2 9 0 32 0 30 1 0 c x 02 .0 1 A III a) 6 bb ) Cu ts co rre sp on di ng to 'm id dl es ', fre sh or ch ill ed (3) 18 0 20 0 22 0 24 0 20 0- 67 8 m on th s c x 02 .0 6 B Ib )Ã  bb ) D rie d ha m s, w he th er or no t sm ok ed 28 0 37 0 45 1- 50 No L 150/34 Official Journal of the European Communities 18 . 6 . 77 (J) Th e aid tor pro du cts tai lin g wi thi n su bh ea din g ex 02 .01 A III a) 1c an als o be gr an ted for fre sh pig ca rca ses pr es en ted as W ilt sh ire sid es ,i. e. wi tho ut the he ad ,c ha ps ,n ec k, fee t, tai l, fla re fat ,k idn ey s, ten de rlo in ,b on e bla de ,s ter nu m ,v ert eb ral co lum n, pr lv u bo ne an d di ap hr ag m . ( ¢') Lo ins un de r su bh ea di ng ex 02 .01 A III a) 6b b) mu st ha ve no fat att ac he d (a th in lay er of fat no t ex ce ed in g th re e m ill im etr es in de pt h ca n be to ler ate d) . O Sa m e pr es en ta tio n as fo r pr od uc ts un de r su bh ea di ng 02 .0 6 B \a )2 cc ).